COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §
                                                                No. 08-18-00116-CR
  RUBEN RAY CONTRERAS,                              §
                                                                  Appeal from the
  Appellant,                                        §
                                                                243rd District Court
  v.                                                §
                                                              of El Paso County, Texas
  THE STATE OF TEXAS,                               §
                                                                (TC# 20180D00522)
  Appellee.                                         §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF OCTOBER, 2019.


                                             TOM GRAY

Before Rodriguez, J., Palafox, J., and Gray, C.J.
Gray, C.J. (Sitting by Assignment)